723 S.E.2d 5 (2012)
314 Ga. App. 90
WHITLEY
v.
WHITE et al.
No. A11A2354.
Court of Appeals of Georgia.
January 25, 2012.
Reconsideration Denied February 13, 2012.
Roger Whitley, pro se.
Trammell Camp, Tyron C. Elliott, Manchester, Robert Thomas Trammell, Jr., Luthersville, for appellees.
McFADDEN, Judge.
Appellant Roger "Whitley has filed a pro se brief that contains no citations to the record or transcript, no enumeration of error, no argument or citation of authorities, and no statement of the applicable standard of review. See Court of Appeals Rule 25(a). Given the deficiencies of the appellant's brief, we find no discernible claim of error to review. See Court of Appeals Rule 25(c)(2)(i); Garrett v. Hanes, 273 Ga.App. 894, 896, n. 13, 616 S.E.2d 202 (2005). Of course, "[i]t is not the function of this court to cull the record on behalf of a party in search of instances of error. The burden is upon the party alleging error to show it affirmatively in the record." (Punctuation omitted.) Cronin v. Homesales, Inc., 296 Ga.App. 293, 294, 674 S.E.2d 35 (2009). Because the appellant has failed to meet this burden, he has waived appellate review, and there is nothing for us to consider. See Slmbey v. State, 288 Ga.App. 717, 718, 655 S.E.2d 223 (2007).
Judgment affirmed.
PHIPPS, P.J., and ANDREWS, J., concur.